 In the Matter of THE HINDE & DAUCH PAPER COMPANYandUNITEDPAPERWORKERS OF AMERICA, CIOIn the Matter of THE HINDE & DAUCI-I PAPER COMPANYandUNITEDPAPERWORKERS OF AMERICA, CIOCases Nos. 5-R-2635 and 5-C-2288, respectively.-Decided July 22,1948Mr. Harold 1W.. Weston,for the Board.Mr. Robert W. Turner,of Richmond, Va., for the Union.Williams, MullencCHazelgrove,byMessrs. GuyB. HazelgroveandFred G. Pollard,of Richmond, Va., forthe Respondent.DECISIONANDORDEROn June 26, 1947, Trial Examiner Martel S. Bennett issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner further foundthat the Respondent had interfered with an election conducted amongthe Respondent's employees by the Board on October 15, 1946, to deter-mine representatives for the purpose of collective bargaining, and herecommended that the election be set aside.Thereafter, the Respond-ent filed exceptions to the Intermediate Report and a supporting brief.The Respondent's request for oral argument is hereby denied, inas-much as the record and briefs in our opinion, adequately present theissues and positions of the parties.The Board 1 has considered the rulings of the Trial Examiner atthe hearing and find that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-'Pursuant to the provisions of Section 3 (b) of theAct, theNational Labor RelationsBoard has delegated its powers in connectionwith this case to a three-nian panel consistingof the undersigned Board Members[Chairman Heizog and Members Reynolds and Murdock].78 N. L. R. B., No. 60.488 THE HINDE & DAUCH PAPER COMPANY489mediate Report, the Respondent's exceptions and brief, and the entirerecord in the case.To the limited extent consistent with the Decisionand Order herein, the Board adopts the findings, conclusions, andrecommendations of the Trial Examiner.1.The Trial Examiner found that the Respondent violated Section8 (1) of the Aet2 by engaging in an unlawful anti-union course ofconduct during the 2-week period preceding the date of the election.Such conduct included-.(1) a statement by Foreman Creed to employeeHardy that the Respondent "could close this plant down and forgetabout it" in the event the plant was organized and a strike called; (2)the interrogation of employee Jones by Foreman Creed as to her votingintentions.We agree with the Trial Examiner that Respondent'simplied threat to remove its plant in the event it became unionizedand a strike ensued, a threat made shortly before a hotly contestedelection; was coercive and unlawful.3We also agree that Respondentviolated the Act by interrogating Jones.We have held repeatedlythat questions of this nature areper seviolative of the Act.4On the basis of these two statements, therefore, we find that the Re-spondent has interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed them in Section 7 of the Act.However, we do not predicate our unfair labor practice findings, asdid the Trial Examiner, on other statements made by Respondent'sforemen or on the totality of Respondent's conduct.5The record re-veals that these statements, although disparaging the Union and mini-mizing its value to the employees, contain no threat of reprisal or forceor promise of benefit and are privileged under Section 8 (c) of theamended Act.2.We agree with the Trial Examiner that the text of Re-spondent's letter, speech, and material read to employees during itsanti-union, campaign falls within the constitutional guarantee of free.speech.We find also, for the reasons given inMatter of The Babcock &WilcoxCo.,' that the Respondent did not violate the Act by assem-bling its employees on company property during working hours tolisten to an election day speech. In accord with the opinion of the2The provisions of Section 8 (1) of the National Labor Relations Act, which the TrialExaminer herein sound were violated, are continue, in Section 8 (a) (1) of the Act, asamended3SeeMattes of 1Vadesboro Full-Fashioned Hosiery Mills, Incorporated,72 N L. R. B.1064,N L R B v AmericanFurnaceCo , 158 F (2d) 376 (C C A 7)4Matter of Ames Spot Welder Co , Inc, 75 N. LR B 352,Matter of Fulton Bag andCotton Mills,75 N L R B 883 .Matte, of Container Mfg Co , 75 NL. R B. 1082 ,Mat-terof SohioPipe LineCo , 75 N L R. B 858;Matter of General Shoe Corporation, 77N L R B 1245Matter of The Bailey Company, 75 NL R B 941;Matter of Volney S Anderson andMildred C Anderson d/h/a Pacific Moulded Pioduets Company,76 N L. R B 11406 77 N L R B.,No 577 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDTrial Examiner, we find that Superintendent Orcutt's visit to the,homes of several employees for the purpose of discussing the impend-ing election did not, under the circumstances of this case, constituteconduct violative of the Act.3.We agree with the Trial Examiner that the results of the electionheld on October 15, 1946, do not reflect the employees' free-..and un-trammeled choice of a collective bargaining representative and shouldtherefore be vacated and set aside.We emphasize, however, that ourdecision in this respect is based solely upon the conduct of the Re-spondent which we have found to be violative of Section 8 (1) of theAct.The conduct described in the preceding paragraph would notwarrant setting the election aside, being wholly unlike that in therecentGeneral Shoecase,7 in which we held that the Employer's con-duct, even though not constituting unfair labor practices, so farabused normal campaign tactics that the employees were inhibitedin their free choice of a bargaining representative. In that case, itwas the Employer's extreme campaign methods that impaired thelaboratory standards under which Board elections should be held. Inthis case, only the Respondent's actual unfair labor practices, occur-ring as they did immediately preceding the election and reasonablycalculated to radiate among the small group of employees in the plant,created an atmosphere that denied the employees an opportunity to,express their free preference for or against the Union.We shall accordingly order the election set aside.When the Re-gional Director advises the Board that the circumstances permit a free,choice of representatives, we shall direct that a new election be heldamong the Respondent's employees.ORDERUpon the entire record in the case and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, The Hinde &Dauch Paper Company, Richmond, Virginia, its officers, agents, suc-cessors, and assigns, shall :1.Cease and desist from :(a)Warning employees that it will remove its plant if UnitedPaperworkers of America, CIO, or any other labor organization, suc-ceeds in unionizing its plant and a strike results;(b) Interrogating its employees as to how they intend to vote in aBoard election;7Matter of GeneralShoeCorporation, 77 NL R. B 124 (Mr. Reynoldsdissenting.) THE HINDE & DAUCH PAPER COMPANY491(c) In any like manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, to formlabor organizations, to join or assist United Paperworkers of America,CIO, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activ-itiesfor the purpose of collective bargaining or other mutual aid orprotection, as guaranteed in Section 7 of the Act, as amended.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act, as amended :(a)Post at its plant at Richmond, Virginia, copies of the noticeattached hereto, marked "Appendix A." 8Copies of said notice, to befurnished by the Regional Director for'the Fifth Region, shall, afterbeing signed by Respondent's representatives, be posted by Respondent.immediately upon the receipt thereof and maintained by it for sixty(60) consecutive days thereafter in conspicuous places, including allplaces where notices to employees customarily are posted.Reasonablesteps shall be taken by Respondent to insure that said notices are not,altered, defaced, or covered by any other material;(b)Notify the Regional Director for the Fifth Region in writingwithin ten (10) days from the date of this Order what steps the Re-spondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatthe Respondent violated Section 8 (1) of the Act by conduct other thanthe interrogation of employees concerning their voting intentions andthreatening to remove its plant, in the event it was unionized and astrike called, be, and it hereby is, dismissed.IT IS FURTHER ORDERED that the election held on October 15, 1946,among employees of The Hinde & Dauch Paper Company, Richmond,Virginia, be, and it hereby is, set aside.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WEWILL NOT warn ouremployees that we will remove ourplantifUNITED PAPERWORKERS OFAMERICA,CIO,or any otherlabor organization, succeeds in unionizing our plant and a strikeresults.8In the event that this Order is enforced by decree of a Circuit Court of Appeals, thereshall be inserted before the words"A Decision and Order,"the words"A Decree of theUnited States Circuit Court of Appeals Enforcing." 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT question our employees as to how they intend tovote in a Board election.WE WILL NOT in any like manner interfere with, restrain, orcoerce our employees in the exercise of their right to self -organi-zation, to form labor organizations, to join or assist UNITED PAPER-WORKERS OF AMERICA, CIO, or any other labor organization, tobargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection.THE HINDS & DAUCII PAPER COMPANY,Employer.Dated ------------------By ---------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. Harold M. Weston,for the Board.Mr. Robert M. Turner,of Richmond, Va., for the Union.Williams,Mullen & Hazelgrove,byMessrs s. Guy B. HazelgroveandFi ed G.Pollard,of Richmond, Va., for respondent.STATEMENT OF THE CASEOn August 29, 1946, United Paperworkers of America, CIO, herein called theUnion, filed with the Regional Director for the Fifth Region (Baltimore, Mary-land), of the National Labor Relations Board, herein called the Board, a peti-tion in Case No. 5-R-2635 for certification of representatives pursuant to See-lion 9 (c) of the National Labor Relations Act, 49 Stat. 449, herein called theAct, alleging that a question concerning representation affecting commerce withinthe meaning of the Act had arisen with respect to the employees of the Rich-mond, Virginia, plant of The Hinde & Dauch Paper Co., herein called respondent.Pursuant to a stipulation for certification upon consent election, an election bysecret ballot was conducted by agents of the Board among respondent's produc-tion and maintenance employees on October 15, 1946A majority of the em-ployees who participated in the election voted against the Union.On October21, 1946, the Union filed objections to the election and requested that the re-sult be set aside because of alleged interference on the part of respondent.TheRegional Director on March 12, 1947, issued his report on objections in whichhe found that they raised substantial and material issues with respect to theconduct and result of the election and recommended that the election be set asideand a new election directed.On March 18, 1947, respondent filed exceptionsto the Regional Director's report. It appearing upon consideration of the reporton objections and the exceptions thereto that substantial and material issueswith respect to the conduct of the election were raised, the Board on March 27,1947, directed a hearing on said exceptions.The Union, in the meantime, having,on January 17, 1947, filed charges of unfair labor practices against respondent inCase No 5-C-2288, the Board on April 18, 1947, ordered that Cases Nos. 5-R-2635 THE HINDE & DAUCH PAPER COMPANY493and 5-C-2288 be consolidated for the purposes of hearing.Thereafter, on April21, 1947, the Board, by its Regional Director, issued its complaint against re-spondent alleging that respondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaning of Section 8 (1) andSection 2 (6) and (7) of the Act. Copies of the complaint and charge, accom-panied by a notice of consolidated hearing on the allegations of the complaintand exceptions to the report on objections to the election, were duly served uponrespondent and the Union.With respect to the unfair labor practices, the complaint alleged in substancethat respondent since on or about August 1, 1946: (1) interrogated employeesconcerning their union affiliation and activity, (2) disparaged the Union andwarned employees not to affiliate therewith, (3) warned employees that theywould receive no benefits from the Union, (4) warned employees not to vote inthe election conducted on October 15, 1946, and threatened employees with theloss of jobs should the Union win the election, (5) compelled employees, duringworking time on company property, to listen to an address relating to the selec-tion of a bargaining representative, and (6) distributed anti-union propagandaamong its employees.Respondent's answer, filed on or about April 28, 1947, admitted the allegationsof the complaint with respect to the nature and extent of respondent's business,but denied the commission of any unfair labor practices.Pursuant to notice, a hearing was held at Richmond, Virginia, on May 26, 1947,before the undersigned Trial Examiner, Martin S. Bennett, duly designated bythe Chief Trial Examiner.The Board and respondent were represented bycounsel and the Union by its representative.All participated in the hearing andwere afforded full opportunity to be heard, to examine and cross-examine wit-nesses, and to present testimony hearing upon the issues.At the close of theBoard's case, the undersigned denied respondent's motion that the complaintbe dismissed, with leave to renew at the conclusion of the hearing. The motionwas renewed at the close of the hearing, with ruling thereon being reserved, andis disposed of in the body of this report. A motion by counsel for the Board toconform the plcadings to the proof with respect to formal matters was granted.Counsel for the Board and respondent argued orally before the undersigned atthe close of the hearing and were afforded an opportunity to file briefs and/orproposed findings of fact and conclusions of law with the undersignedA briefspondent moved that a typographical error in the record be corrected. The mo-tion is hereby granted.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the, following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent is an Ohio corporation with its principal office and place of businessat Sandusky, Ohio, and operates plants in various States of the United Statesincluding the States of Ohio and Virginia.Only its Richmond, Virginia, plant,where respondent is engaged in the manufacture and sale of shipping boxes, isinvolved in this proceeding.During the year 1946, the raw materials used atthe Richmond plant were valued in excess of $100,000, of which approximately50 percent was shipped to the plant from points outside the State of Virginia. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring the same period, respondent manufactured at its Richmond plant finishedproducts valued in excess of $100,000, of which approximately 50 percent wasshipped to points outside the State of Virginia.Respondent admits that it is engaged at its Richmond plant in commerce withinthe meaning of the Act.'-H. THE ORGANIZATION INVOLVEDUnited Paperworkers of America is a labor organization affiliated with theCongress of Industrial Organizations, claiming to represent employees of therespondent.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercion; objections to the election1. IntroductionDuring the latter part of August 1946, Union Representatives Eaclio andTurner called upon J. M. Southall, plant manager of the Richmond plant, andstated that the Union represented a majority of respondent's employees.Thiswas followed by a letter affirming the oral representation made by the repre-sentatives.Thereafter, on October 2, 1946, the parties agreed to a stipulationfor certification upon consent election.The election was conducted by repre-sentatives of the Board on October 15, 1946, and the Union lost 2 ,The events set forth hereinafter, all of which took place between October 2and 15, 1946, are alleged to constitute interference with the rights of respondent's-employees as guaranteed by Section 7 of the Act, and also to have interferedwith the conduct of the election of October 15.2 The facts : respondent's supervisory hierarchyThe Richmond plant, at the time of the events set forth hereinafter, employed67 production and maintenance employees eligible to vote in the election ofOctober 15.J.M. Southall is plant manager and J. C. Orcutt is plant superin-tendent.Beneath them are three foremen, Van Jordan, James Creed, andW. C. Bredemeier.Respondent raises no contention herein with respect to thesupervisory status of its three foremen.On or about October 2, 1946, Alvin Roberts, a slitter operator who is still inrespondent's employ, was approached by Foreman James Creed while at work.Creed told Roberts that he failed to see how the Union could help the employees,that the employees were already receiving all that the Union was seeking in theirbehalf,3 and that if the employees desired to join a union they should "join theA. F. of L. or [a] company union."Jacqueline Jones, a folder, was approached on or about October 2 by ForemanCreed who began a discussion of the Union.4 In the presence of another em-ployee, Creed told Jones that the Union was the cause of strikes during the warthus causing a shortage of materials and foods overseas, that "the union wasin bad with the company," and that the Union could obtain nothing for theemployees unless respondent agreed to it.'These findings are based upon a stipulation at the hearing and upon respondent s answer.YThe results of the election wereValid votescounted------------------------------------------65For the Union----------------------------------------------27Against the Union-------------------------------------------88Challengedballots-------------------------------------------13 The Union had then made no wage or hour demands upon respondent'Jones left respondent's employ in December 1946. THE HINDE& DAUCH PAPER COMPANY495Creed again spoke to Jones approximately 2 or 3 days prior to theelectionand asked her how she was voting in the election and whethershe "was votingfor them or not "Creed also spoke to another employee, Davis Hardy, on the (lay prior to theelection6He remindedHardy that respondent's Richmondplant was a smallone and that if the plant %veie organized by the Union anda strike called, re-spondent "could close this plant clown and forget about it" because the plantsuppliedbut asmall portionof respondent's businessneeds and the respondenthad other plants "all over the country."Another foreman, Van -Jordan, discussed the impending election with employee.Jacqueline JonesOn the morning of October 15, prior tothe election,Jordanapproached Jones in the plant and stated. "Be sure to vote on theright sideof the paper"' and that Jones should not believe what "thoseunion men aretelling youConclusionsBy warning its eniplo^ ees to vote against the Union and to select a labororganization other than the charging union or to form one of their own, byunderlining the futility of the Union's bargaining efforts if designated by theemployees, by interrogation concerning how an employee would vote in the elec-tion, by threatening to close down its Richmond plant, and by the totality ofsuch conduct, respondent has interfered with the conduct of the election ofOctober 15, 1946, so that as a result its employees were not afforded the freedomof choice,--which-the; Act contemplates.While there,was testimony that the em-ployees were not influenced by respondent's conduct, it is clear that respondenthoped thereby to secure the defeat of the Union and it is impossible to deter-mine how many votes were cast against the Union because of such interference.The undersigned finds that the results of the election did not reflect the freeand untrammeled choice of the employees and will recommend that it be setaside.It is further found that by the conduct detailed above, respondent has inter-ferred with, restrained, and coerced its employees in the exercise of the rightsguaranteed by Section 7 of the Act, thereby violating Section 8 (1) thereof..3.Alleged interference, restraint, and coercion ; alleged objections to theelectionThe complaint further alleges that respondent engaged in conduct violativeof the Act during the period prior to the election from October 2 to 15, 1946, by(1) disseminating anti-union propaganda among the employees, and (2) coin-pelling its employees during working hours and on company property to listento an address relating to the selection of a collective bargaining representative.With'respect to the alleged anti-union propaganda, the record discloses that onOctober 12, respondent mailed to each of its employees a letter, appearing incHardy left respondent's employ in December 1946aThe ballot, which asked whether the employees desired to be represented by the Union,bears two boxes side by sideThe one on the right says "YO"The foregoing findings are based upon the clear and forthright testimony of Roberts,Jones, and Hardy, each of whom impressed the undersigned favorably. Jordan was notcalled as a witnessCreed denied that he discussed the election with Jones , he admitteddiscussing the Union and the organizational campaign with Hardy and Roberts but deniedthe statements attributed to hun, as set forth aboveHis denials aie not credited. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDits entirety in "Appendix B" of this report. It is the contention of counsel for-the Board that this letter, distributed to the employees several days before the-election of October 15, is a part of the totality of conduct heretofore found to be-violative of the Act.The undersigned is unable to agree with this contention.Although the letter points out respondent's unsatisfactory relations with thecharging union and the other labor organizations in its other plants, the letter-makes no threats of any sort.And although the letter clearly indicates a prefer-ence for dealing directly with its employees rather than through a labor organi-zation, this is coupled with a clear expression of assurance that respondentwould not resort to reprisals in order to retaliate against any exercise or rights.guaranteed in Section7 of the Act.8The record further indicates that on the morning of the election, Plant ManagerSouthall assembled all the employees on company property during working timeand addressed them, the text of his remarks appearing in "Appendix C' of this-report.This address lasted 20 or 25 minutes and the employees were paid forthe time thus consumed.After a prefatory statement, Southall then stated, "Iwould be guilty of an unfair labor practice if I compelled any of you to listento this talk of [sic] Company time here in the factory. I don't want any of you to-listen unless you want to,and anyoneof you is perfectly free now to leave to goback to your machines or work places." Southall then paused for approximately15 minutes.As in the case of the October 12 letter, the text of which Southallincorporated in this address, and for the reasons stated-above with respect tothe earlier letter, the undersigned does not consider this address to be violativeof the Act, eitherperse or as a part of the totality of respondent's conduct.Thiscontention is accordingly rejected.'With respect to the allegation that respondent violated the Act by requiringits employees to attend the October 15 meeting at which Southall addressed themeconcerning the impending election " the undersigned deems it unnecessary inview of recent pronouncements by the Board on the subject, to presently passupon this point"Counsel for the Board also introduced in evidence the following, alleged to bepart of respondent's anti-union campaign and hence violative of the Act.PlantSuperintendent Orcutt, between October 2 and 15, 1046, made four visits to thehomes of employeesOn each occasion he read excerpts from a letter which hadbeen sent to Plant Manager Southall from respondent's headquarters at Sandusky,Ohio.12These excerpts discuss the bargaining history of respondent at its variousplants with labor organizations and explain the operation of a union shop andcheck-off clauses together with an argument against the union shop. In theopinion of the undersigned, the material read falls within the constitutional guar-anty of free speech and is not violative of the Act.It is further urged that by the visits to the homes of employees together withthe ensuing discussion of the impending election, respondent has furtherengaged8The letter in no way assured the employees that the statements by iespondent's super-visory staff, hereinabove found to be violative of the Act, did not reflect the views of topmanagement0 SeeMatter of Oval Wood Dish Corp.,62 N L R B 1129.10Matter of Clark Bros.,70 NL.R B. 802.n SeeMatter of Fisher Governor Company, 71N. L. R B. 1291;Matter of Lindley BoxPaper Company,73 N L R B 55^. In view of the above, it is lurthei deemed unnecessaryto pass upon whether or not the opportunity granted the employees to depart prior to thecommencement of the speech served to remove this conduct from within theClark Brothersdoctrine,supra.11The entire letter, with the pacts which were 1 ead delineated,was introduced in evidence. THE HINDE & DAUCH PAPER COMPANY497in conduct violative of the ActThe record indicates that two of these visitswere made by Orcutt at the express invitation of the employees involved.13An-other visit was to the home of employee J. D. Cheatham, who is Orcutt's brother-in-law, and who is visited regularly by Orcutt.The other visit was to the homeof another employee and no one else was present." The undersigned is not per-suaded, in this state of the record, that the above conduct is sufficient to constituteevidence of a violation of the Act and no finding is made with respect thereto 15IV THE EFFECT OF THEUNFAIR LABORPRACTICES UPON COMMERCEThe activities of respondent set forth in Section III, above, occurring in con-nection with the operations of respondent described in Section I, above, have aclose, intimate, and substantial relationship to trade, traffic, and commerceamong the several States, and such of them as have been found to constitute un-fair labor practices tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V THE REMEDYHaving found that respondent has engaged in certain unfair labor practices,the undersigned will recommend that it cease and desist therefrom and take,certain affirmative actiQn designed to effectuate the policies of the Act.The unlawful activities'on the part of respondent referred to above, took placeat a time when employees were being asked to indicate their free choice of abargaining representative in an uncoerced election and illegally interfered withthis free choice.It will therefore be recommended that the results of the electionheld on October 15, 1946, be vacated and set aside.Upon the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following :CONCLUSIONS OF LAW1.United Paperworkers of America,CIO, is a labor organization within themeaning of Section 2 (5) of the Act2.By interfering with, restraining,and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8(1) of theAct.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and(7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that respondent, The Hinde& DauchPaper Company, Rich-mond, Virginia, its officers, agents, successors, and assigns, shall:13These meetings were attended by six and five employees, respectively14These findings are based upon the uncontroverted testimony of Orcutt15Although the complaint does not specifically allege these house visits to beperse vio-lative of the Act, the undersigned has treated this subject matter in conjunction with theother allegationsof thYecomplaint 498DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from :(a) Engaging, in conjunction with any election contest held to designate bar-gaining representatives of its employees, in any campaign or other conduct forthe purpose of interfering with, restraining, or coercing its employees in theexercise of their right to select representatives of their own choosing ;(b) Interfering with its employees in the exercise of their right to self-organization and to join or assist United Paperworkers of America, CIO, or anyother labor organization.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act:(a)Post at its plant at Richmond, Virginia, copies of the notice attachedhereto marked "Appendix A." Copies of said notice, to be furnished by theRegional Director for the Fifth Region, shall, after being signed by respondent'srepresentative, be posted by respondent immediately upon the receipt thereof andmaintained by it for sixty (60) consecutive clays thereafter in conspicuous places,including all places where notices to employees customarily are posted.Reason-able steps shall be taken by respondent to insure that said notices are not altered,defaced, or covered by any other material;(b)Notify the Regional Director for the Fifth Region in writing within ten(10) days from the date of the receipt of this Intermediate Report what stepsrespondent has taken to coinply with the foregoing recommendations.It is further recommended that the election of October 15, 1046, be set aside.It is further 'recommended that, unless on or before ten (10) days from thereceipt of this intermediate Report respondent notifies said Regional Directorin writing that it will comply with the foregoing iecomniendations, We NationalLabor Relations Board issue an order requiring respondent to take the actionaforesaid.As provided in Section 203 39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board may, within fifteen (15) days from the date of serviceof the order transferiing the case to the Board. pui,uant to Section 203.3S ofsaid Rules and Regulations, file with the Board, Rochambeau Building, Washing-ton 25, D. C , an original and four copies of a statement in writing setting forthsuch exceptions to the Intermediate Report or to any other part of the recordor proceeding (including rulings upon all motions or objections) as he reliesupon, together with the original and four copies of a brief in support thereof ;and any party or counsel for the Board may, within the same period, file anoriginal and four copies of a brief in support of the Intermediate Report. Im-mediately upon the filing of such statement of exceptions and/or briefs, the partyor counsel for the Board filing the same shall serve a copy thereof upon eachof the other parties and shall file a copy with the Regional Director. Proof ofservice on the other parties of all papers filed with the Board shall be promptlymade as required by Section 203.65.As further provided in said Section 203.39,should any party desire permission to argue orally before the Board, request there-for must be made in writing to the Board within ten (10) days from the dateof service of the order transferring the case to the Board.MARTIN S BENNETT,Dated June 26, 1947.Trial Examiner. THE HINDE& DAUCH PAPER COMPANY499APPENDIX ANOTICE TO ALLEMPLOYEESPursuant to the recommendations of a 't'rial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT engage,in conjunctionwithany election contest held todesignate bargaining representatives of our employees,in any campaign forthe purpose of interfering with, restraining, or coercing our employees in theexercise of their right to select representatives of their own choosing.WE WILL NOT interfere with our employees in the exercise of their rightto self-organization and to select UNITED PAPERwoRKEiis OF AMERICA, CIO,or any other labor organization,as their bargaining representative.Allour employees are free to become or remain members of this union, or anyother labor organization.THE IIINDE & DAUCII PAPER COMPANY,Employer.Dated---------------------By -----------------------------------(Repiesentative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.APPENDIX BOn Tuesday, October 15th, you should vote in an election to determine whetheryou will have for your sole bargaining agent the United Paperworkers Union,CIO, with the right to talk for you with your Company in matters affecting yourpersonal welfare; or whether you want to continue as you have in the past,to be free to personally discuss and iron out your own problems, directly withme or others in charge of the CompanyYou will be voting on whether or notyou want a third party always to be between you and your Company, to decidefor you.This problem contains several questions, which each of you must answer foryourself, and your vote will be taken by secret ballot, so that you and you alonewill know your answer and your vote.1.Are you satisfied to deal for yourself, without a third person, concern-ing the hours, wages and working conditions in the plant? If so, and ifyou want to stay as you are, dealing directly with the Company, then youshould voteNO UNION.2. If you want the United Paperworkers of America to act as your agentin dealing with the Company, instead of dealing directly with us and wewith you, so that you take up all matters with this Union, and this Uniondiscusses hours, wages and working conditions, then you should voteFORTILE UNION.3.One question which will present itself to you if you desire collectivebargaining by a union, is the choice of a proper agent for bargaining.Thepresent choice which is presented to you is for one union only-UnitedPaperworkers of America. If you want this union, vote as in the precedingparagraph, but if you don't want this union and you want some other agent,your only choice in this election is to vote forNO UNION. 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDYour job and your relationship with us is involved.Always bear in mindthat you have the right to join any union of your choice at any time, and theCompany deals with unions as bargaining agents at a number of its plants.At still other plants, there are no unions and we deal directly with employeesas we have done at Richmond.You should examine the Union which seeks to be your bargaining agent-and examine its record.We can speak only of our own relations with it, whichwe consider very unsatisfactory.This Union has represented workers at thefollowing plants:PlantPresent staticsGloucester, New Jersey___________ On strike since August 12.Buffalo, New York________________ On strike since October 1.Sandusky, Ohio Factory__________ On strike since July 17.Sandusky, Ohio Mill ______________ On strike since July 22.Detroit,Michigan_________________ On strike since July 17St. Louis, Missouri________________ On strike since September 23.Kansas City, Kansas______________ On strike since August 12.TOTAL 7 PLANTS_______________ NONE WORKING-ALL ON STRIKE.We had no dispute with employees at Gloucester, Sandusky Mill, St. Louis orKansas City, and there were labor agreements for each plant, and each contractprovided for uninterrupted production-no strikes, etc.But in each case, tineUnion broke the contract, and the employees (whether they wanted to work ornot) are out on strikeAt Sandusky factory, the Union even refused to arbitrate the question ofwages-and called a strike.At Detroit, terms of agreement were just aboutreached, but the Union called a strike until the Company should give in at San-dusky.At Buffalo, the Union broke off negotiations after practically demand-ing their offer or nothing so they went on strike on October 1And this same Union is involved in a strike at Dixie Containers in Richmond.Our relations with this Union are bad. You should know this before you makea choice.These things are easy to get into, and hard to change. This Unionhas been guilty of breaking its contracts it plants where the employees had nodispute with the Company. For instance, at Gloucester, the local voted not togo out on strike, but they were picketed, and the plant was struck whether thelocal and the Gloucester employees wanted the strike or not.Now, as to conditions in the Richmond factory. This plant is not owned bythe Company, but is leased for a period ending January 31, 1950.We fully expectthat we will be able to continue arrangements to occupy the building, but thereare many things that we cannot do in a leased building which we might be gladto do in one of our own, and provided that the materials could be gotten, too. Ifyou have tried to do any building or any repairing, you know what we mean-it's like trying to get meat.As to wages, we think we pay the highest wages in our industry in Richmond,in almost every classification in our factory.We have always kept pace withliving costs, and we have given raises from time to time.We have kept steadyemployment, and have always tried to maintain harmonious relationships. Thiswe want to continue in the future, whether we continue to deal directly or througha bargaining representativeA number of our employees have asked this question: "Since I have taken anactive part in bringing about this election, what will the Company's attitude betoward me if the Union is voted out?" I can assure you that our Company will THE HINDE & DAUCH PAPER COMPANY501not discriminate against you or anyone else because of union activities or theway you vote in this election,and I shall continue to have your interests andwelfare at heart..The only way you can get a fair result, and the only way you can express yourown choice is to voteYou can vote exactly as you want to vote, whether or notyou have signed an application card, authorization,or any other thing.Theballot is secret-no one will know how you vote.APPENDIX CAt times like these, an employer is not free to speak as man to man to hismen. I am going to talk about the election today, to be held by the NationalLabor Relations Board, and under one of its late rulings, I would be guiltyof an unfair labor practice if I compelled any ofyou to listen to this talkof (sic)Company time here in the factory.I don't want any of you to listenunless you want to, and anyone of you is perfectly free now to leave to goback to your machines or work places.(Pause to give time to leave)One other thing, Ordinarily I would talk to you and answer any questions.I cannot do this today,because my Company requires that what I say to youmust be in writing, and read to you,so that we may have a record againsta possible charge by the union that we have committed an unfair labor prac-tice,when they lose the election.We can't know what the union has told you, because we have not seen anyletters, and whatever they tell you may be true or not-we can't tell, you'llhave to be the judge.We sent you a letter on Saturday,giving you some of our views on thequestion you're voting on today. I would like to read that letter in case anyof you didn't receive a copy.(Read the October 12 letter)Have you read your blue book of "Employees Privileges and Duties"whichwe passed out in 1945?Have you ever compared it to a union contract?Haveyou found that this Company has been giving you people what unions fightfor and claim great victories in getting?You don't have :1.Requirements to join the union.2.Check off,where the employer takes union dues, initiation fees, as.ve-sments, fines, etc. out of your pay to give to the union.You do have :1.Stated working hours and work week.2.Promotion Policy.3.Seniority provisions of layoffs.4.Overtime provisions.5.Pay for call time.6.Pay for reporting time.7.Six paid holidays.8.Overtime for Saturdays and Sunday.9.Transfer of job provisions.10.Grievance procedure.11.Paid vacationsof one and two weeks.798767-49-vol 78-33 502DECISIONSOF NATIONALLABOR RELATIONS BOARDThat leaves one thing-wages.We think we pay the highest wages in ourindustry in Richmond.Can you get more money if the Union represents you?Let's look at the record of increases which you've gotten :Since January, 1941, until the time the automobile industry settled its wagetrouble for that famous 181/2¢, they say the cost of living went up 33%-or one-third more than in 1941. At the end of 1945 the average straight time hourlyearnings here in our Richmond factory increased almost 50%-or one-half morethan in 1941. So you've gotten more than the national pattern for wage in-creases.Let's look at the record :The increase approved for the paper industry by the Wage Stabilization Boardin cases that came up has been 150 per hour. Here's what you got:June 4, 1945-----------------------------5per hour.August 27, 1945---------------------------January 1, 1946-------------------------- 50 per hour.April 1, 1946----------------------------- 50 per hourJuly 8, 1946------------------------------ Average 5¢ per hour.Total-4 increases------------------- 20¢ per hour.The only way we can get paid is to sell our goods to someone who wants them.If we ask too much money, he won't buy. If we ask too little, we lose money.If he won't buy, or if we lose money, the wages suffer, too. Our Company hasalways had a fair wage policy.We've tried to pay good wages, and we've triedto keep the Company strong so that if bad business weather hits us, we can stillkeep the business going.You have to ask yourselves whether or not your fellow workmen, no matterwhat fine fellows they are, can do more for you than you have been able to doheretofore for yourselves?You have to ask yourself why it is that total strangersall of a sudden become so interested in your welfare?Who are they? Andwhat have they done? And what more can they do for you than you have already done for yourself? You have to ask yourself whether the management ofthe Company that runs this factory, that bought material, that bought machineryand that provided these jobs, you have to ask yourself, I say, whether or not thismanagement is best for you in the long run. You have to decide whether yourinterests and the Company's are the same, or whether your interests and thoseof the union are the same. In other words, it boils right down to this. Is yourstatus under our leadership something that you can improve by choosing some-one else for your leader?Now this has been going on for several weeks, and the matter is coming up fora decision today.When it's all over we don't want any question as to how allof us feel.Americans, ever since the Declaration of Indepetnlence, and even be-fore that, have settled questions like this by going to the polls, and votingsecretly as they wishes (sic).Let'smake this election really represent thechoice of everyone.Remember that unless you vote, your failure to do so maybring about a result that you would not like to have. It takes one more thanhalf of all those voting to decide.Remember that the outcome of the election will be determined only by a ma-jority of those who vote. Only those who vote will count.How many we have on our payroll or a majority vote of the total number on thepayroll does not decide the election as only those on the payroll who vote arecounted. THE HINDE & DAUCH PAPER COMPANY503So if more than half of those actually voting choose the union, the union hasthe say for all.Likewise if more than half of those actually voting voteagainstthe union we will not have one as a result of this election.Regardless of how you are going to choose, be sure to vote so that the electionwill show your wishes and remember that if you fail to vote it is the same asletting someone else decide who will represent you.A failure to vote is almostthe same as a vote for the choice you do not want.So, I urge you most earnestly to vote.